Exhibit 3.5 Phone: (503)986-2200 Fax: (503)378-4381 Articles/Certificate of Correction—All Entities Secretary of State Corporation Division 255 Capitol St. NE, Suite 151 Salem, OR 97310-1327 FilingInOregon.com FILED NOV25 2008 OREGON SECRETARY OF STATE Registry Number: 043963-88 In accordance with Oregon Revised Statute 192.410-192.490, the information on this application is public record. We must release this information to all parties upon request and it will be posted on our website. For office use only Please Type or Print Legibly In Black Ink. Attach Additional Sheet if Necessary. 1) Name of Entity ENERGYCONNECT GROUP, INC. NOTE: The Change of Registered Agent or Office form must be used to change the registered agent. 2) Document Description(Describe the document to be corrected, including the date on which it was filed, or attach a copy of the document to be corrected.) Tenth Restated Articles of Incorporation - FILED 09/25/08 3) Incorrect Statement(Describe the incorrect statement and indicate the reason it is incorrect.) Article II A states “The aggregate number of shares which the corporation shall have authority to issue is 125,000,000 shares of common stock (“Common Stock”) and 10,000 shares of preferred stock (“Preferred Stock”). 4) Correction(The incorrect statement is corrected to read as follows. Attach additional sheets if necessary.) “The aggregate number of shares which the corporation shall have authority to issue is 225,000,000 shares of common stock (“Common Stock”) and 10,000 shares of preferred stock (“Preferred Stock”). 5) Execution Signature Printed Name Title Date /s/ Randall R. Reed Randall R. Reed Chief Financial Officer 11/25/08 6) Contact Name (toresolve questions with this filing.) FEES Brian R. Cable RequiredProcessingFee $50 Daytime Phone Number(Include area code.) ConfirmationCopy(Optional) $5 (503) 224-6440 Processing Fees are nonrefundable. Please make check payable to "Corporation Division." NOTE: Fees may be paid with VISA or MasterCard. The card number and expiration date should be submitted on a separate sheet for your protection.
